                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

FRANK NUNEZ GARCIA,                         )
                                            )
             Plaintiff,                     )
                                            )             CIVIL ACTION NO.
VS.                                         )
                                            )             3:19-CV-1936-G (BH)
UNIDENTIFIED DEFENDANT,                     )
                                            )
             Defendant.                     )


       ORDER ACCEPTING FINDINGS, CONCLUSIONS AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the

findings, conclusions, and recommendation of the U.S. Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the court is of the

opinion that the findings and conclusions of the magistrate judge are correct and they

are accepted as the findings and conclusions of the court.

      The case will be dismissed by separate judgment for failure to prosecute or

follow orders of the court.

      SO ORDERED.

November 14, 2019.

                                        ___________________________________
                                        A. JOE FISH
                                        Senior United States District Judge
